UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2007 Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 68-0454068 (State of Incorporation) (I.R.S. Employer Identification No.) 202 West Napa Street Sonoma, California 95476 (Address of principal executive offices) (Zip Code) (707)935-3200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨Nox The number of shares outstanding of the registrant's Common Stock, no par value, as of May 2, 2007 was 2,284,374. INDEX Part IFinancial Information Page Number Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at March 31, 2007, December 31, 2006 and March 31, 2006 3 Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2007, and the years ended December 31, 2006 and 2005 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Average Balances, Yields and Rates Paid for the three months ended March 31, 2007 and 2006 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 24 Part IIOther Information Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Certifications 28 Part I Item 1.The information furnished in these interim statements reflects all adjustments and accruals which are, in the opinion of management, necessary for a fair statement of the results for such periods.The results of operations in the interim statements are not necessarily indicative of the results that may be expected for the full year. FINANCIAL STATEMENTS SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2007 (Unaudited), December 31, 2006 (Audited) and March 31, 2006 (Unaudited) March 31, 2007 December 31, 2006 March 31, 2006 ASSETS Cash and due from banks $ 4,224,739 $ 6,159,931 $ 6,650,468 Federal funds sold 0 0 3,900,000 Interest-bearing due from banks 338,125 1,292,325 39,292 Total cash and cash equivalents 4,562,864 7,452,256 10,589,760 Investment securities available-for-sale at fair value 15,054,831 20,991,232 26,856,363 Investment securities held-to-maturity (fair value of $15,915,065, $15,951,553 and $16,584,803 respectively) 15,788,875 15,804,421 16,476,519 Loans and lease financing receivables, net 222,256,180 216,330,690 181,803,742 Premises and equipment, net 888,395 949,224 1,145,540 Accrued interest receivable 1,626,008 1,671,618 1,329,099 Cash surrender value of life insurance 10,032,853 9,587,306 9,321,560 Other assets 4,905,095 4,867,187 4,050,794 Total assets $ 275,115,101 $ 277,653,934 $ 251,573,377 LIABILITIES Noninterest-bearing demand deposits $ 50,309,251 $ 58,740,471 $ 55,181,969 Interest-bearing transaction deposits 31,070,263 29,983,572 30,890,134 Savings and money market deposits 77,869,582 72,346,136 73,355,289 Time deposits, $100,000 and over 37,602,997 44,067,435 36,831,872 Other time deposits 27,952,516 27,629,801 26,306,510 Total deposits 224,804,609 232,767,415 222,565,774 Other borrowings 17,500,000 12,600,000 0 Accrued interest payable and other liabilities 5,312,639 5,882,448 4,679,252 Total liabilities 247,617,248 251,249,863 227,245,026 SHAREHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized; 2,319,627 shares at March 31, 2007, 2,283,047 shares at December 31, 2006 and 2,261,444 shares at March 31, 2006 issued and outstanding 15,878,269 15,479,556 15,490,906 Additional paid-in-capital 2,449,647 1,872,648 1,423,324 Retained earnings 9,288,259 9,206,716 7,721,657 Accumulated other comprehensive loss (118,322 ) (154,849 ) (307,536 ) Total shareholders' equity 27,497,853 26,404,071 24,328,351 Total liabilities and shareholders' equity $ 275,115,101 $ 277,653,934 $ 251,573,377 The accompanying notes are an integral part of these financial statements. 3 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2007 and 2006 2007 2006 INTEREST INCOME Loans and leases $ 4,605,806 $ 3,287,464 Taxable securities 155,431 245,491 Tax-exempt securities 153,580 151,112 Federal funds sold 6,452 65,137 Dividends 16,793 10,221 Total interest income 4,938,062 3,759,425 INTEREST EXPENSE Interest-bearing transaction deposits 11,717 13,001 Savings and money market deposits 466,075 244,259 Time deposits, $100,000 and over 443,635 310,144 Other time deposits 295,362 212,956 Other borrowings 246,138 474 Total interest expense 1,462,927 780,834 NET INTEREST INCOME 3,475,135 2,978,591 Provision for loan and lease losses 135,000 50,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES 3,340,135 2,928,591 NON-INTEREST INCOME 549,788 504,634 NON-INTEREST EXPENSE Salaries and employee benefits 1,447,843 1,136,694 Premises and equipment 244,481 250,207 Other 505,987 617,109 Total non-interest expense 2,198,311 2,004,010 Income before provision for income taxes 1,691,612 1,429,215 Provision for income taxes 675,714 507,162 NET INCOME $ 1,015,898 $ 922,053 NET INCOME PER SHARE $ .45 $ .41 NET INCOME PER SHARE ASSUMING DILUTION $ .43 $ .40 The accompanying notes are an integral part of these financial statements. 4 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the three months ended March 31, 2007 (Unaudited), and the years ended December 31, 2006 (Audited) and 2005 (Audited) Comprehensive Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Income Shares Amount Capital Earnings Income Total BALANCE AT JANUARY 1, 2005 2,142,104 $ 14,512,665 $ 1,016,275 $ 5,295,732 $ (143,512 ) $ 20,681,160 Redemption and retirementof stock (5,616 ) (41,165 ) (72,503 ) (113,668 ) Stock options exercised and related tax benefits 68,461 532,635 132,337 664,972 Cash dividend (1,078,001 ) (1,078,001 ) Stock options granted 103,680 103,680 Net income for the year $ 3,348,529 3,348,529 3,348,529 Other comprehensive income, net of tax: Unrealized holding losses on securities available- for-sale arising during the year, net of taxes of $116,709 (166,879 ) Other comprehensive loss, net of taxes (166,879 ) (166,879 ) (166,879 ) Total comprehensive income $ 3,181,650 BALANCE ATDECEMBER 31, 2005 2,204,949 15,004,135 1,252,292 7,493,757 (310,391 ) 23,439,793 Redemption and retirementof stock (55,028 ) (410,308 ) (1,025,843 ) (1,436,151 ) Stock options exercised and related tax benefits 104,126 885,729 438,757 1,324,486 Cash dividend (1,252,957 ) (1,252,957 ) Stock options granted 29,000 100,224 100,224 Restricted stock granted 81,375 81,375 Net income for the year $ 3,991,759 3,991,759 3,991,759 Other comprehensiveincome, net of tax: Unrealized holding losses on securities available- for-sale arising during the year, net of taxes of $108,781 155,542 Other comprehensiveloss, net of taxes 155,542 155,542 155,542 Total comprehensive income $ 4,147,301 5 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Continued) For the three months ended March 31, 2007 (Unaudited), and the years ended December 31, 2006 (Audited) and 2005(Audited) Comprehensive Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Income Shares Amount Capital Earnings Income Total BALANCE AT DECEMBER 31, 2006 2,283,047 $ 15,479,556 $ 1,872,648 $ 9,206,716 $ (154,849 ) $ 26,404,071 Redemption and retirementof stock (11,121 ) (76,871 ) (238,467 ) (315,338 ) Stock options exercised and related tax benefits 47,701 475,584 343,361 818,945 Cash dividend (695,888 ) (695,888 ) Stock options granted 168,405 168,405 Restricted stock granted 65,233 65,233 Net income for the year $ 1,015,898 1,015,898 1,015,898 Other comprehensive income,net of tax:Unrealized holding gains on securities available- for-sale arising during the year, net of taxes of ($25,545) 36,527 Other comprehensive loss,net of taxes 36,527 36,527 36,527 Total comprehensive income $ 1,052,425 BALANCE AT MARCH 31, 2007 2,319,627 $ 5,878,269 $ 2,449,647 $ 9,288,259 $ (118,322 ) $ 27,497,853 The accompanying notes are an integral part of these financial statements. 6 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2007 and 2006 2007 2006 OPERATING ACTIVITIES Net income $ 1,015,898 $ 922,053 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 135,000 50,000 Depreciation 65,500 73,723 Amortization and other 14,018 38,929 Stock options granted 168,405 25,920 Restricted stock granted 65,233 0 Net change in interest receivable 45,610 71,156 Net change in cash surrender value of life insurance (445,547 ) (82,121 ) Net change in other assets 313,316 278,381 Net change in interest payable and other liabilities (569,809 ) (185,105 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 807,624 1,192,936 INVESTING ACTIVITIES Purchases of securities available-for-sale 0 0 Proceeds from maturing available-for-sale 6,000,000 7,050,000 Net change in loans and leases (6,060,490 ) (13,435,657 ) Purchases of premises and equipment (4,670 ) (40,597 ) NET CASH USED FOR INVESTING ACTIVITIES (65,160 ) (6,426,254 ) FINANCING ACTIVITIES Net change in demand, interest-bearing transaction and savings deposits (1,821,083 ) 162,339 Net change in time deposits (6,141,723 ) 6,644,668 Stock repurchases (315,338 ) (189,567 ) Cash dividend paid (695,888 ) (562,566 ) Net change in FHLB borrowings 4,900,000 0 Stock options exercised 442,176 689,863 NET CASH(USED)PROVIDED BY FINANCING ACTIVITIES (3,631,856 ) 6,744,737 NET CHANGE IN CASH AND CASH EQUIVALENTS (2,889,392 ) 1,511,419 Cash and cash equivalents at beginning of period 7,452,256 9,078,341 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 4,562,864 $ 10,589,760 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest expense $ 1,468,656 $ 756,950 Income taxes $ 172,000 $ 60,000 SUPPLEMENTAL DISCLOSURES OF NONCASH ACTIVITIES: Net change in unrealized gains and losses on securities $ 62,072 $ 4,852 Net change in deferred income taxes on unrealized gains and losses on securities $ (25,545 ) $ (1,997 ) The accompanying notes are an integral part of these financial statements. 7 SONOMA VALLEY BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) Note 1 - Basis of Presentation In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments of a normal recurring nature, which are necessary to present fairly the financial condition of Sonoma Valley Bancorp and Subsidiary (the "Company") at March 31, 2007 and results of operations for the three months then ended. Certain information and footnote disclosures presented in our annual financial statements are not included in these interim financial statements.Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our 2006 Annual Report on Form 10-K.The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the operating results through December 31, 2007. Note 2 - Consolidation The consolidated financial statements include the accounts of Sonoma Valley Bancorp and its wholly owned subsidiary, Sonoma Valley Bank.All material intercompany accounts and transactions have been eliminated in consolidation. Note 3 - Commitments We had no outstanding performance letters of credit at March 31, 2007 and March 31, 2006. Note 4 - Net Income Per Common Share Net income per share is calculated by using the weighted average common shares outstanding.The weighted average number of common shares used in computing the net income per common share for the period ending March 31, 2007 was 2,265,295 and for the period ending March 31, 2006 was 2,226,317. Net income per share (diluted) is calculated by using the weighted average common shares (diluted) outstanding.The weighted average number of common shares (diluted) used in computing the net income per common share (diluted) for the period ending March 31, 2007 was 2,353,555 and for the period ending March 31, 2006 was 2,333,134. Note 5 - Stock Option Accounting We have a stock-based employee and director compensation plan.Prior to January 1, 2003, we accounted for this plan under the recognition and measurement principles of APB Opinion No. 25, Accounting for Stock Issued to Employees, and related Interpretations.No stock-based compensation cost is reflected in net income for stock options granted prior to January 1, 2003, as all options granted under those plans had an exercise price equal to the market value of the underlying common stock on the date of grant.Effective January 1, 2003, we adopted the fair value recognition provisions of SFAS No. 123, Accounting for Stock-Based Compensation, prospectively to all employee awards granted, modified, or settled after January 1, 2003.Options were granted in 2004 under the fair value method.Awards under our plan vest over five years.The cost related to stock-based employee compensation is included in the determination of net income for the quarters ended March 31, 2007 and 2006. 8 Note 6 - Employee Benefit Plans We provide retirement plans to its key officers and directors.The plans are unfunded and provide for payment to the officers and directors specified amounts for specified periods after retirement.The amount of pension expense related to this plan, and the components of pension expense for the three months ended March 31, 2007 and 2006 are as follows: Directors Officers 2007 2006 2007 2006 Service cost $ (111,744 ) $ 6,694 $ 60,491 $ 77,152 Interest cost on projected benefit obligation (65,681 ) 10,373 19,347 (9,489 ) Amortization of unrecognized liability at transition 35,262 4,901 47,685 56,696 Net periodic pension cost recognized $ (142,163 ) $ 21,968 $ 127,523 $ 124,359 9 SONOMA VALLEY BANCORP AVERAGE BALANCES/YIELDS AND RATES PAID For the three months ended March 31, 2007 and 2006 2007 2006 ASSETS Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Interest-earning assets: Loans(2): Commercial $ 149,787,097 $ 3,008,134 8.14 % $ 119,227,389 $ 2,262,077 7.69 % Consumer 27,379,032 638,040 9.45 % 22,549,704 432,975 7.79 % Real estate construction 29,074,047 623,700 8.70 % 17,155,745 316,559 7.48 % Real estate mortgage 17,133,436 303,901 7.19 % 14,404,792 242,309 6.82 % Tax exempt loans (1) 2,313,766 46,908 8.22 % 2,413,275 48,888 8.22 % Leases 34,234 1,072 12.70 % 41,910 1,279 12.38 % Unearned loan fees (520,838 ) (471,460 ) Total loans 225,200,774 4,621,755 8.32 % 175,321,355 3,304,087 7.64 % Investment securities Available for sale: Taxable 17,574,301 155,584 3.59 % 29,931,856 242,622 3.29 % Hold to maturity: Taxable 0 0 0.00 % 358,082 2,606 2.95 % Tax exempt (1) 15,798,805 232,698 5.97 % 16,133,313 228,958 5.76 % Total investment securities 33,373,106 388,282 4.72 % 46,423,251 474,186 4.14 % Federal funds sold 0 0 0.00 % 5,964,278 65,137 4.43 % FHLB stock 1,244,112 16,640 5.42 % 875,000 10,221 4.74 % Total due from banks/interest-bearing 501,418 6,451 5.22 % 39,258 263 2.72 % Total interest-earning assets $ 260,319,410 $ 5,033,128 7.84 % $ 228,623,142 $ 3,853,894 6.84 % Noninterest-bearing assets: Reserve for loan losses (3,353,722 ) (2,795,419 ) Cash and due from banks 5,762,938 6,757,160 Premises and equipment 925,582 1,165,004 Other assets 15,183,151 14,005,681 Total assets $ 278,837,359 $ 247,755,568 LIABILITIES AND SHAREHOLDERS' EQUITY Interest-bearing liabilities: Interest- bearing deposits Interest-bearing transaction $ 29,076,669 $ 11,717 0.16 % $ 31,606,947 $ 13,001 0.17 % Savings deposits 78,275,186 466,075 2.41 % 75,134,509 244,259 1.32 % Time deposits over $100,000 38,728,996 443,635 4.65 % 34,579,760 310,144 3.64 % Other time deposits 27,693,787 295,362 4.33 % 25,486,632 212,956 3.39 % Total interest-bearing deposits 173,774,638 1,216,789 2.84 % 166,807,848 780,360 1.90 % Other borrowings 19,013,722 246,138 5.25 % 44,444 474 4.33 % Total interest-bearing liabilities 192,788,360 $ 1,462,927 3.08 % 166,852,292 $ 780,834 1.90 % Non interest-bearing liabilities: Non interest-bearing demand deposits 53,134,334 52,088,272 Other liabilities 5,604,379 4,691,730 Shareholders' equity 27,310,286 24,123,274 Total liabilities and shareholders' equity $ 278,837,359 $ 247,755,568 Interest rate spread 4.76 % 4.94 % Interest income $ 5,033,128 7.84 % $ 3,853,894 6.84 % Interest expense 1,462,927 2.28 % 780,834 1.39 % Net interest income/margin $ 3,570,201 5.56 % $ 3,073,061 5.45 % (1) Fully tax equivalent adjustments are based on a federal income tax rate of 34% in 2007 and 2006. (2) Non accrual loans have been included in loans for the purposes of the above presentation.Loan fees of approximately $152,708 and $74,144 for the three months ended March 31, 2007 and 2006, respectively, were amortized to the appropriate interest income categories. 10 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements With the exception of historical facts stated herein, the matters discussed in this Form 10-Q are “forward looking” statements that involve risks and uncertainties that could cause actual results to differ materially from projected results.Such “forward looking” statements include, but are not necessarily limited to statements regarding anticipated levels of future revenues and earnings from the operation of Sonoma Valley Bancorp’s wholly owned subsidiary, Sonoma Valley Bank (“Bank”), projected costs and expenses related to operations of our liquidity, capital resources, and the availability of future equity capital on commercially reasonable terms.Factors that could cause actual results to differ materially include, in addition to the other factors discussed in our Form 10-K for the year ended December 31, 2006, and subsequent periodic reports, the following; (i) increased competition from other banks, savings and loan associations, thrift and loan associations, finance companies, credit unions, offerors of money market funds, and other financial institutions; (ii) the risks and uncertainties relating to general economic and political conditions, both domestically and internationally, including, but not limited to, inflation, or natural disasters affecting the primary service area of our major industries; or (iii) changes in the laws and regulations governing the Bank’s activities at either the state or federal level.Readers of this Form 10-Q are cautioned not to put undue reliance on “forward looking” statements which, by their nature, are uncertain as reliable indicators of future performance.We disclaim any obligation to publicly update these “forward looking” statements, whether as a result of new information, future events, or otherwise. For the Three Month Periods Ended March 31, 2007 and 2006 Overview We reported net income of $1,015,898 for the first three months of 2007 compared with $922,053 for the first three months of 2006.The $93,845 increase in net income is largely attributable to loan growth outpacing deposit growth which generated an increase in net interest income of $497,141.On a per share basis, net income equaled $.45 compared with $.41 per share during the same period in 2006. Return on average total assets on an annualized basis for the three-month period was 1.48% in 2007 and 1.51% in 2006.The decrease in the return on assets is the result of the $93,845 or 10.2% growth in net income compared to stronger growth of $31.1 million or 12.5% in average assets from $247.8 million in 2006 to $278.8 million as of March 31, 2007.Return on average shareholders' equity on an annualized basis at the end of the first quarter 2007 and 2006 was 15.09% and 15.50%, respectively.The lower return on equity is the result of equity growing faster than income.Average equity grew $3.2 million or 13.2% from $24.1 million in 2006 to $27.3 million as of March 31, 2007. At March 31, 2007, total assets were $275.1 million, a .91% decrease over $277.7 million as of December 31, 2006 and a 9.4% increase over $251.6 million as of March 31, 2006.We showed loans of $225.7 million at March 31, 2007 compared with $219.6 million and $184.6 million as of December 31, 2006 and March 31, 2006, increases of 2.8% and 22.2%, respectively.Deposits declined 3.4% or $8.0 million from $232.8 million as of December 31, 2006 and increased $2.2 million or 1.0% from $222.6 as of March 31, 2006 to $224.8 million as of March 31, 2007.The decline in deposits is a result of customers moving funds into higher yielding investments.The loan-to-deposit ratio increased to 100.4% at March 31, 2007 from 94.3% at December 31, 2006 and 83.0% at March 31, 2006. 11 Total shareholders' equity increased by $1,093,782 or 4.14% during the quarter.At March 31, 2007, we reported net income of $1,015,898.In March we paid out $695,888 for cash dividends declared in February, 2007.In 2004 stock options were granted to senior employees with a fifth of the options vesting each year over a five year period.In 2007, 13,500 options vested which increased equity by $168,405 year to date.The net income figure of $1,015,898 reflects an expense for the stock options of $168,405, therefore the net effect of the stock option transaction relative to equity was zero.Directors exercised 41,697 options which added $328,102 to the capital accounts.The tax benefit of these options was $367,383, which also increased equity.Officers exercised 6,004 options which added $147,482 to the capital accounts.The tax benefit on these options was 9,386 which also increased equity.During the first quarter we repurchased 11,121 shares which lowered equity by $315,338.The net effect of this activity results in capital of $27,497,853 as of March 31, 2007, compared to capital of $26,404,071 as of December 31, 2006.See page 6 for detail of “Changes in Shareholders’ Equity.” Section 404 of Sarbanes-Oxley Act of 2002 (“Section 404”) requires the Securities and Exchange Commission (“SEC”) to prescribe rules requiring the establishment, maintenance and evaluation of an issuer’s internal control of financial reporting.Accordingly, in the annual report for December 31, 2006, our management was going to be required to include an assessment on the effectiveness of our internal controls over financial reporting in accordance with standards set by the Public Company Accounting Oversight Board. On September 21, 2005, the SEC extended for another year the deadline for non-accelerated filers to first certify compliance with Section 404.This means that we will not have to certify compliance until December 31, 2007.Our external independent auditors are required to attest to and report on management's assessment of internal control over financial reporting beginning December 31, 2008.Our management and staff are working diligently toward evaluating and documenting the internal control systems in order to allow our management to report on, and our independent auditors to attest to, our internal control over financial reporting beginning December 31, 2008.We have retained the services of a consulting firm to assist management and staff with this process and to address any material weaknesses and plan accordingly to maintain adequate processes.Even so, there can be no assurances that the evaluation required by Section 404 will not result in the identification of significant control deficiencies or that our auditors will be able to attest to the effectiveness of our internal controls over financial reporting. RESULTS OF OPERATIONS Net Interest Income Net interest income is the difference between total interest income and total interest expense.Net interest income, adjusted to a fully taxable equivalent basis, as shown on the table- Average Balances, Yields and Rates Paid, on page 10, is higher than net interest income on the statement of income because it reflects adjustments applicable to tax-exempt income from certain securities and loans ($95,066 in 2007 and $94,466 in 2006, based on a 34% federal income tax rate). 12 The improvement in net interest income for the three months ended March 31, 2007 (stated on a fully taxable equivalent basis) is a result of the net effect of a $1.2 million increase in interest income offset by a smaller increase in interest expense of $682,000, showing a net increase of $497,000.This increase is a result of the 50 basis point increase in the fed funds and prime lending rates since March 31, 2006.The Fed Funds rate increased from 4.75% as of March 31, 2006, to 5.25% as of March 31, 2007 and the prime lending rate increased from 7.75% as of March 31, 2006 to 8.25% as of March 31, 2007.Also contributing to the increase in net interest income is the strong loan growth experienced during the first quarter and our ability to add loans at higher interest rates. Net interest income (stated on a fully taxable equivalent basis) expressed as a percentage of average earning assets, is referred to as net interest margin.In 2007, our net interest margin increased eleven basis points to 5.56%, from 5.45% for the same period in 2006.The increase in the net interest margin is the result of loans growing faster than deposits and interest bearing liabilities. Interest Income As previously stated, interest income (stated on a fully taxable equivalent basis) increased by $1.2 million to $5.0 million in the first three months of 2007, a 30.6% increase over the $3.9 million realized during the same period in 2006. The $1.2 million increase was the result of the 100 basis point increase in the yield on earning assets to 7.84% for the three months ended March 31, 2007 from 6.84% for the same time period of 2006.Contributing to this increase was the $31.7 million or 13.9% increase in average earning assets to $260.3 million for the first quarter of 2007. The gain in volume of average earning assets was responsible for a $925,000 increase in interest income, and the increase in interest rates contributed $255,000, for a total increase in interest income of $1.2 million. Interest Expense Total interest expense for the first three months of 2007 increased by $682,000 to $1.5 million from $781,000 for the same period of 2006.The average rate paid on all interest-bearing liabilities increased from 1.90% in 2006 to 3.08% in 2007, an increase of 118 basis points.Average balances of interest-bearing liabilities increased from $166.9 million to $192.8 million, a 15.5% gain in interest-bearing liabilities. The gain in volume of average balances was responsible for a $334,000 increase in interest expense and the higher interest rates paid were responsible for a $348,000 increase in interest expense for a total increase of $682,000. Individual components of interest income and interest expense are provided in the table-Average Balances, Yields and Rates Paid on page 10. Provision for Loan Losses The provision for loan losses charged to operations as of March 31, 2007 was $135,000 compared to $50,000 for the same time period in 2006.The provision for loan losses charged to operations is based on our monthly evaluation of the loan portfolio and the adequacy of the allowance for loan losses in relation to total loans outstanding.Our analysis indicates a sufficient amount is being accrued to cover any potential loan losses, but as loans continue to grow additional provisions will be made to the allowance for loan losses as needed. 13 The economic climate causes some concern due to the uncertainties in the sub prime mortgage market and the potential ramifications to the entire real estate industry.As of March 31, 2007, the non-performing assets ratio (non-performing assets/total loans) was .67% compared to .57% at March 31, 2006.There have been $14,856 loans charged off and recoveries were $5,719 as of March 31, 2007, compared with no charge offs and $6,238 in recoveries for the same period in 2006. Non-interest Income Non-interest income of $550,000 increased 8.95% or $45,000 over the $505,000 recorded in the comparable period in 2006.Of the increase, 81.1% was due to increases in service charges on deposit accounts.Year to date income from service charges on deposit accounts has increased 11.28% or $37,000 from $324,000 in 2006 to $361,000 in 2007.This increase was predominantly a result of increases in service charges as a result of lower balances. Other fee income declined $7,000 or 7.6% as of March 31, 2007 from $94,000 as of March 31, 2006 to $87,000 in 2007.The lower income is a result of a $7,000 decrease in income the bank earns from loan referrals, which decreased from $18,000 as of March 31, 2006 to $10,500 for the same period of 2007.Also contributing to the lower other fee income was a decrease of $6,000 in merchant credit card income from $38,000 in 2006 to $32,000 in 2007. All other non-interest income showed an 18.4% increase, or $16,000, from $85,000 in 2006 to $101,000 in 2007.This is largely a result of an increase in the income generated by bank owned life insurance policies.Income on the policies was $82,000 as of March 31, 2006 compared to $95,000 as of March 31, 2007.The earnings on the policies will increase as the balances increase and if market rates increase, the income produced by these policies should also increase. Non-interest Expense Total non-interest expense grew $194,000 or 9.77% to $2.2 million for the first three months of 2007 compared to $2.0 million in the comparable period of 2006.Non-interest expense on an annualized basis represented 3.19% of average total assets in 2007 compared with 3.28% in the comparable period in 2006. Salaries and benefits increased $311,000 in 2007 and was $1.4 million for the first three months of 2007 compared to $1.1 million for the first three months of 2006.Salaries and benefits are higher due to an adjustment made for stock option expense.At both March 31, 2007 and 2006 total full time equivalent employees were 49.As of March 31, 2007, assets per employee were $5.6 million compared with $5.1 million as of March 31, 2006.Management tries to utilize efficiencies to stabilize the growth in full time equivalent employees. Expense related to premises and equipment declined 2.3% to $244,000 in 2007 from $250,000 for the same period of 2006.The decrease in expense in 2007 is the result of equipment being fully depreciated in 2006 and no longer showing as an expense in 2007. Other operating expenses decreased 18.0% in 2007 to $506,000 from $617,000 in 2006, a decrease of $111,000. The decline is a result of lower professional fees due to a reversal in the accrual for director retirement expense. 14 Provision for Income Taxes The provision for income taxes increased to an effective tax rate of 39.95% for the three months of 2007 compared with 35.49% for the three months of 2006.The higher effective tax rate is a reflection of the lower ratio of municipal securities in the investment portfolio and stronger earnings.Income taxes reported in the financial statements include deferred taxes resulting from timing differences in the recognition of items for tax and financial reporting purposes. BALANCE SHEET ANALYSIS Investments Investment securities were $30.8 million at March 31, 2007, a 16.2% decrease from the $36.8 million at December 31, 2006 and a 28.8% decrease from $43.3 million at March 31, 2006.The decline in the portfolio is a result of strong loan demand and the need to utilize maturing and called investments to fund loans.We will usually maintain an investment portfolio of securities rated A or higher by Standard and Poor's and or Moody's Investors Service.Local tax-exempt bonds are occasionally purchased without an A rating. Securities are classified as held to maturity (HTM) if we have both the intent and the ability to hold these securities to maturity.As of March 31, 2007, we had securities totaling $15.8 million with a market value of $15.9 million categorized as HTM.Decisions to acquire municipal securities, which are generally placed in this category, are based on tax planning needs and pledge requirements. Securities are classified as available for sale (AFS) if we intend to hold these debt securities for an indefinite period of time, but not necessarily to maturity.Investment securities which are categorized as AFS are acquired as part of the overall asset and liability management function and serve as a primary source of liquidity.Decisions to acquire or dispose of different investments are based on an assessment of various economic and financial factors, including, but not limited to, interest rate risk, liquidity and capital adequacy.Securities held in the AFS category are recorded at market value, which was $15.1 million compared to an amortized cost of $15.3 million as of March 31, 2007. There were eleven Federal Farm Credit Bank, Federal Home Loan Bank or Federal Home Loan Mortgage Corporation securities of $11.1 million and four U.S. Treasury securities of $4.0 million in the AFS portfolio and twenty one municipal securities of $6.5 million in the HTM portfolio that were temporarily impaired as of March 31, 2007.Of the above, there were eleven Federal Farm Credit Bank, Federal Home Loan Bank or Federal Home Loan Mortgage Corporation securities of $11.1 million and four U. S. Treasury securities of $4.0 million in the AFS portfolio and sixteen municipal securities of $5.1 million in the HTM portfolio that have been in a continuous loss position for twelve months or more as of March 31, 2007.The primary cause of the impairment of these securities is interest rate volatility inherent in a rising rate environment which causes the market value of the security to decline.We understood the potential market risks at the time of acquisition and determined the benefit of the higher interest rates received at the time of purchase more than offset the potential deterioration in value.It is our intent to carry the securities to maturity date, at which time we will receive face value for the securities at no loss. 15 Although the quoted market values fluctuate, investment securities are generally held to maturity, and accordingly, gains and losses to the income statement are recognized upon sale, or at such time as management determines that a permanent decline in value exists.In our opinion, there was no investment in securities at March 31, 2007 that constituted a material credit risk.The lower market value to amortized costs was a result of the increase in market interest rates and not an indication of lower credit quality. Loans Our loan portfolio was $225.7 million at March 31, 2007, or 100.4% of total deposits. This compares with $219.6 million, or 94.3% of total deposits, at December 31, 2006 and $184.6 million, or 83.0% of total deposits, at March 31, 2006.A comparative schedule of average loan balances is presented in the table on page 10; period-end and year-end balances are presented in the following table. March 31, 2007 Percentage of Total December 31, 2006 Percentage of Total March 31, 2006 Percentage of Total Commercial $ 153,985,571 68.1 % $ 146,573,119 66.6 % $ 127,641,802 68.9 % Consumer 27,959,989 12.4 % 27,797,562 12.6 % 23,487,299 12.7 % Real estate construction 26,941,725 11.9 % 28,590,367 13.0 % 18,797,449 10.2 % Real estate mortgage 17,236,128 7.6 % 17,154,768 7.8 % 15,158,886 8.2 % Leases 31,163 0.0 % 36,030 0.0 % 55,407 0.0 % 226,154,576 100.0 % 220,151,846 100.0 % 185,140,843 100.0 % Deferred loan fees and costs, net (495,561 ) (544,184 ) (504,356 ) Allowance for loan and lease losses (3,402,835 ) (3,276,972 ) (2,832,745 ) $ 222,256,180 $ 216,330,690 $ 181,803,742 Risk Elements The majority of our loan activity is with customers located within Sonoma County.Approximately 90.0% of the total loan portfolio is secured by real estate located in our service area.Significant concentrations of credit risk may exist if a number of loan customers are engaged in similar activities and have similar economic characteristics.We believe we have policies in place to identify problem loans and to monitor concentrations of credits. Based on its risk management review and a review of its loan portfolio, management believes that its allowance for loan losses for the quarter ending March 31, 2007, is sufficient to absorb losses inherent in the loan portfolio.This assessment is based upon the best available information and does involve uncertainty and matters of judgment.Accordingly, the adequacy of the loan loss reserve cannot be determined with precision, but is subject to periodic review, and could be susceptible to significant change in future periods. 16 Non-Performing Assets Management classifies all loans as non-accrual loans when they become more than 90 days past due as to principal or interest, or when the timely collection of interest or principal becomes uncertain, if earlier, unless they are adequately secured and in the process of collection. A loan remains in a non-accrual status until both principal and interest have been current for six months and meets cash flow or collateral criteria, or when the loan is determined to be uncollectible and is charged off against the allowance for loan losses, or in the case of real estate loans, is transferred to other real estate owned.A loan is classified as a restructured loan when the interest rate is reduced, when the term is extended beyond the original maturity date, or other concessions are made, because of the inability of the borrower to repay the loan under the original terms. There were $1.5 million non-accrual loans and no loans 90 days or more past due and still accruing at March 31, 2007 up from $971,000 million non-accrual loans and no loans 90 days or more past due and still accruing at March 31, 2006.There was $338,450 in non-accrual loans 90 days or more past due at March 31, 2007 and $164,000 loans in non-accrual status and 90 days or more past due as of March 31, 2006. Allowance for Loan Losses The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated.The allowance is increased by provisions charged to operating expense and reduced by charge-offs, net of recoveries.The allowance is based on estimates, and ultimate losses may vary from the current estimates.These estimates are reviewed monthly and, as adjustments become necessary, they are reported in earnings in the periods in which they become known. The review process is intended to identify loan customers who may be experiencing financial difficulties.In these circumstances, a specific reserve allocation or charge-off may be recommended.Other factors considered by management in evaluating the adequacy of the allowance include:loan volume, historical net loan loss experience, the condition of industries and geographic areas experiencing or expected to experience economic adversities, credit evaluations and current economic conditions.The allowance for loan losses is not a precise amount, but based on the factors above, represents management's best estimate of losses that may be ultimately realized from the current loan portfolio. Worsening conditions in certain economic sectors and geographic areas could adversely affect the loan portfolio, necessitating larger provisions for loan losses than currently estimated. However, as of March 31, 2007 we believe overall allowance for loan losses is adequate based on our analysis of conditions at that time. 17 At March 31, 2007, the allowance for loan losses was $3.4 million, or 1.51% of period-end loans, compared with $3.3 million, or 1.49% at December 31, 2006 and $2.8 million, or 1.53% at March 31, 2006. An analysis of the changes in the allowance for loan losses, including charge-offs and recoveries by loan categories, is presented below. For the Three Months Ended 3/31/07 For the Year Ended 12/31/06 For the Three Months Ended 3/31/06 Balance beginning of year $ 3,276,972 $ 2,776,507 $ 2,776,507 Charge-offs: Commercial 0 (6,593 ) 0 Consumer (14,856 ) (12,262 ) 0 Total charge-offs (14,856 ) (18,855 ) 0 Recoveries: Commercial 5,269 17,668 6,082 Consumer 450 1,652 156 Total recoveries 5,719 19,320 6,238 Net recoveries (charge-offs) (9,137 ) 465 6,238 Provision charged to operations 135,000 500,000 50,000 Balance end of period $ 3,402,835 $ 3,276,972 $ 2,832,745 Ratio of net charge-offs annualized to average loans 0.02 % 0.00 % -0.01 % Balance in allowance as a percentageof loans 1.51 % 1.49 % 1.53 % outstanding at period end 18 Deposits A comparative schedule of average deposit balances is presented in the table on page 10; period end and year-end deposit balances are presented in the following table. March 31, 2007 Percentageof Total December 31, 2006 Percentageof Total March 31, 2006 Percentageof Total Interest-bearing transaction deposits $ 31,070,263 13.8 % $ 29,983,572 12.9 % $ 30,890,134 13.9 % Savings deposits 77,869,582 34.7 % 72,346,136 31.1 % 73,355,289 33.0 % Time deposits, $100,000 and over 37,602,997 16.7 % 44,067,435 18.9 % 36,831,872 16.5 % Other time deposits 27,952,516 12.4 % 27,629,801 11.9 % 26,306,510 11.8 % Total interest-bearingdeposits 174,495,358 77.6 % 174,026,944 74.8 % 167,383,805 75.2 % Demand deposits 50,309,251 22.4 % 58,740,471 25.2 % 55,181,969 24.8 % Total deposits $ 224,804,609 100.0 % $ 232,767,415 100.0 % $ 222,565,774 100.0 % Total deposits decreased by $8.0 million (3.42%) during the 3 months of 2007 to $224.8 million from $232.8 million at December 31, 2006 and increased by 1.0% from $222.6 million as of March 31, 2006.Other time deposits, interest bearing checking and savings deposits showed increases over year end 2006.Other time deposits showed growth of 1.2% or $0.3 million and were $27.9 million as of March 31, 2007 compared to $27.6 million at year end 2006.Savings deposits of $77.9 million increased $5.5 million or 7.6% from $72.4 million at December 31, 2006. Interest bearing checking deposits grew $1.1 million or 3.62% from $30.0 million as of December 31, 2006 to $31.1 million during the first three months of 2007. Time deposits greater than $100,000 showed a decline of $6.5 million (14.7%) from $44.1 million as of December 31, 2006 to $37.6 million as of March 31, 2007.Non interest bearing demand deposits showed a decrease of $8.4 million or 14.4% from $58.7 million in December to $50.3 million as of March 31, 2007.Much of the decline in the time deposits was anticipated as they were known to be short term deposits with the funds needed by the depositor. Capital Our subsidiary, Sonoma Valley Bank (the “Bank”) is subject to FDIC regulations governing capital adequacy.The FDIC has adopted risk-based capital guidelines which establish a risk-adjusted ratio relating capital to different categories of assets and off-balance sheet exposures.Under the current guidelines, as of March 31, 2007, the Bank was required to have minimum Tier 1 and total risk-based capital ratios of 4% and 8%, respectively. To be well capitalized under Prompt Corrective Action Provisions requires minimum Tier 1 and total risk-based capital ratios to be 6% and 10%, respectively. 19 The FDIC has also adopted minimum leverage ratio guidelines for compliance by banking organizations.The guidelines require a minimum leverage ratio of 4% of Tier 1 capital to total average assets.Banks experiencing high growth rates are expected to maintain capital positions well above the minimum levels.The leverage ratio, in conjunction with the risk-based capital ratio, constitutes the basis for determining the capital adequacy of banking organizations. Based on the FDIC's guidelines, the Bank's total risk-based capital ratio at March 31, 2007 was 10.98% and its Tier 1 risk-based capital ratio was 9.73%.The Bank's leverage ratio was 9.19%.All the ratios exceed the minimum guidelines of 8.00%, 4.00% and 4.00%, respectively.Our total risk based capital, Tier 1 risk based capital and leverage ratios at March 31, 2007, were 11.53%, 10.28% and 9.72%, respectively. In February 2001, we approved a program to repurchase Sonoma Valley Bancorp stock up to $1.0 million and in August 2002 we approved the repurchase of an additional $1.0 million of Sonoma Valley Bancorp stock.As of December 31, 2005, $1,580,162 had been repurchased and retired, net of options which were exercised and then subsequently repurchased and retired.In February 2006 we approved the repurchase of 60,000 shares of Sonoma Valley Bancorp stock and in October 2006 we approved an additional 60,000 shares of Sonoma Valley Bancorp stock.As of December 31, 2006, 55,028 shares were repurchased and retired and as of March 31, 2007 11,121 shares have been repurchased and retired.Refer to page 12, for a discussion of the changes in capital and page 6 for the table of “Changes in Shareholders’ Equity.” We believe that the Bank's current capital position, which exceeds guidelines established by industry regulators, is adequate to support our business. Off Balance Sheet Commitments Our off balance sheet commitments consist of commitments to extend credit and standby letters of credit.These commitments are extended to customers in the normal course of business.Unfunded loan commitments were $56.6 million at March 31, 2007 and $50.8 million at March 31, 2006.Standby letters of credit outstanding were $338,000 at March 31, 2007 and $338,000 at March 31, 2006.We also have contractual obligations consisting of operating leases for various facilities and payments to participants under our supplemental executive retirement plan and deferred compensation plan. Liquidity Management Our liquidity is determined by the level of assets (such as cash, federal funds sold and available-for-sale securities) that are readily convertible to cash to meet customer withdrawal and borrowing needs.Deposit growth also contributes to our liquidity.Our liquidity position is reviewed by management on a regular basis to verify that it is adequate to meet projected loan funding and potential withdrawal of deposits.We have a comprehensive Asset and Liability Policy which it uses to monitor and determine adequate levels of liquidity.At March 31, 2007, our total liquidity ratio (adjusted liquid assets to deposits and short term liabilities) was 12.9% compared to 16.0% and 21.5% at December 31, 2006 and March 31, 2006, respectively.Management expects that liquidity will remain adequate throughout 2007, with deposit growth, security maturities and borrowing capacity offsetting the loan growth we are experiencing.Any excess funds will be invested in quality liquid assets, such as U.S. Treasury and Agency securities. 20 Market Risk Management Overview.Market risk is the risk of loss from adverse changes in market prices and rates.Our market risk arises primarily from interest rate risk inherent in our loan and deposit functions.The goal for managing the assets and liabilities is to maximize shareholder value and earnings while maintaining a high quality balance sheet without exposing us to undue interest rate risk.Our Board has overall responsibility for the interest rate risk management policies.The Bank has an Asset and Liability Management Committee (ALCO) that establishes and monitors guidelines to control the sensitivity of earnings to changes in interest rates. Asset/Liability Management.Activities involved in asset/liability management include but are not limited to lending, accepting and placing deposits and investing in securities.Interest rate risk is the primary market risk associated with asset/liability management.Sensitivity of earnings to interest rate changes arises when yields on assets change in a different time period or in a different amount from that of interest costs on liabilities.To mitigate interest rate risk, the structure of the balance sheet is managed with the goal that movements of interest rates on assets and liabilities are correlated and contribute to earnings even in periods of volatile interest rates.When interest rates increase, the market value of securities held in the investment portfolio declines.Generally, this decline is offset by an increase in earnings.When interest rates decline, the market value of securities increases while earnings decrease due to the Bank's asset sensitivity caused by the variable rate loans.Usually we are able to mitigate risks from changes in interest rates with this balance sheet structure.At the present time, the market is experiencing an anomaly from historical norms.While short term rates have increased about 38 basis points over the past year as a result of the Federal Open Market Committee increasing the Fed Funds target rate from 4.75% to 5.25%, a 50 basis point increase, the long term interest rates have only increased about 8 basis points when comparing March 2007 to March 2006. The asset/liability management policy sets limits on the acceptable amount of variance in net interest margin and market value of equity under changing interest environments.The Bank uses simulation models to forecast earnings, net interest margin and market value of equity. Simulation of earnings is the primary tool used to measure the sensitivity of earnings to interest rate changes.Using computer-modeling techniques, we are able to estimate the potential impact of changing interest rates on earnings.A balance sheet forecast is prepared quarterly using inputs of actual loans, securities and interest bearing liabilities (i.e. deposits/borrowings) positions as the beginning base.The forecast balance sheet is processed against five interest rate scenarios.The scenarios include 100 and 200 basis point rising rate forecasts, a flat rate forecast and 100 and 200 basis point falling rate forecasts which take place within a one year time frame.The net interest income is measured during the year assuming a gradual change in rates over the twelve-month horizon.Our 2007 net interest income, as forecast below, was modeled utilizing a forecast balance sheet projected from March 31, 2007 balances.The following table summarizes the effect on net interest income (NII) of "100 and "200 basis point changes in interest rates as measured against a constant rate (no change) scenario. 21 Interest Rate Risk Simulation of Net Interest Income as of March 31, 2007 (In thousands) Variation from a constant rate scenario $ Change in NII +200bp $ (235 ) +100bp $ (127 ) -100bp $ (320 ) -200bp $ (750 ) The simulations of earnings do not incorporate any management actions, which might moderate the negative consequences of interest rate deviations.Therefore, they do not reflect likely actual results, but serve as conservative estimates of interest rate risk. Since the primary tool used by management to measure and manage interest rate exposure is a simulation model, use of the model to perform simulations reflecting changes in interest rates over a twelve month horizon enables management to develop and initiate strategies for managing exposure to interest rate risks.Management believes that both individually and in the aggregate its modeling assumptions are reasonable, but the complexity of the simulation modeling process results in a sophisticated estimate, not an absolutely precise calculation of exposure. Interest Rate Sensitivity Analysis.Interest rate sensitivity is a function of the repricing characteristics of the portfolio of assets and liabilities.These repricing characteristics are the time frames within which the interest-bearing assets and liabilities are subject to change in interest rates either at replacement, repricing or maturity.Interest rate sensitivity management focuses on the maturity of assets and liabilities and their repricing during periods of change in market interest rates.Interest rate sensitivity is measured as the difference between the volumes of assets and liabilities in the current portfolio that are subject to repricing at various time horizons.The differences are known as interest sensitivity gaps. A positive cumulative gap may be equated to an asset sensitive position.An asset sensitive position in a rising interest rate environment will cause a bank's interest rate margin to expand.This results as floating or variable rate loans reprice more rapidly than fixed rate certificates of deposit that reprice as they mature over time.Conversely, a declining interest rate environment will cause the opposite effect.A negative cumulative gap may be equated to a liability sensitive position.A liability sensitive position in a rising interest rate environment will cause a bank's interest rate margin to contract, while a declining interest rate environment will have the opposite effect.The table above shows net interest income declining both when rates increase and when rates decline.Although we are usually asset sensitive which would cause the Bank’s net interest margin to expand, the negative change in net interest income shows both in a rising and declining rate environment.The decline in the rising rate environment is a result of management’s conservative evaluation of the pressure to increase rates on deposits, which temporarily causes the decline in the net interest margin. The following table sets forth the dollar amounts of maturing and/or repricing assets and liabilities for various periods. This does not include the impact of prepayments or other forms of convexity caused by changing interest rates.Historically, this has been immaterial and estimates for them are not included. 22 We have more liabilities than assets repricing during the next year. Usually because our asset rates change more than deposit rates, our interest income will change more than the cost of funds when rates change.For the current quarter, we are making a more conservative assumption.Historically, we have been able to raise deposit rates with a lag to loan rate increases, however loan rates have remained flat and market demands are creating pressure to raise interest rates on deposits.Therefore, for a period of time, we have chosen to use the simulation to forecast deposits rates rising quite rapidly.This causes the net interest margin to shrink and net interest income to decline in both a rising and falling rate environment.The table below indicates that we are liability sensitive throughout the next year.At the end of the twelve month cycle, the rate sensitive gap shows $51.7 million more in liabilities than assets repricing. We control long term interest rate risk by keeping long term fixed rate assets (longer than 5 years) less than long term fixed rate funding, primarily demand deposit accounts and capital. The following table sets forth cumulative maturity distributions as of March 31, 2007 for our interest-bearing assets and interest-bearing liabilities, and our interest rate sensitivity gap as a percentage of total interest-earning assets.Of the $129.3 million in fixed rate assets over 12 months, shown in the table below, $27.2 million are long term assets over five years.This $27.2 million compares favorably to the $77.5 million in demand and core deposits and equity. MARCH 31, 2007 Immediate Reprice Up to 3 Months 4 to 6 Months 7 to 12 Months Over 12 Months Total FFS + overnight IBB $ 338 $ 338 Securities + Other IBB 0 $ 3,983 $ 2,183 $ 4,367 $ 20,311 30,844 Loans 63,869 10,560 13,546 25,315 108,966 222,256 Total RSA $ 64,207 $ 14,543 $ 15,729 $ 29,682 $ 129,277 $ 253,438 MMDA/NOW/SAV $ 108,940 $ 108,940 CD’s <$100k 0 $ 7,635 $ 8,767 $ 8,767 $ 2,784 27,953 CD’s>$100k 0 10,206 19,222 4,806 3,369 37,603 Borrowings 7,500 0 0 0 10,000 17,500 Total RSL $ 116,440 $ 17,841 $ 27,989 $ 13,573 $ 16,153 $ 191,996 GAP $ (52,233 ) $ (3,298 ) $ (12,260 ) $ 16,109 $ 113,124 $ 61,442 Cumulative $ (52,233 ) $ (55,531 ) $ (67,791 ) $ (51,682 ) $ 61,442 % Assets -19.0 % -20.2 % -24.7 % -18.8 % 22.4 % Market risk in securities.Market risk in securities shows the amount of gain or loss (before tax) in the securities portfolio.Portfolio volume, sector distribution, duration, and quality all affect market valuation.The adjusted equity ratio is tier 1 capital adjustedfor the market gain or loss less any applicable tax effect divided by average total assets for leverage capital purposes for the most recent quarter.The ratio is designed to show tier 1 capital if the securities portfolio had to be liquidated and all gains and losses recognized.If the ratio remains strong after a +2% or +3% rate shock, market risk is reasonable in relation to the level of capital.A bank has flexibility and strength when the securities portfolio can be liquidated for liquidity purposes without affecting capital adequacy. The Bank has only moderate market risk in investments because the average maturity in the portfolio is not very long, except for municipals, which are held to maturity (see page 15 for discussion of investments).The portfolio should decline in value only about 2.1% or $637,000 for a 1% increase in rates.The gain in value if rates fall would be somewhat less, because there are some callable bonds.Marking-to-market available for sale securities when rates change would add only modest volatility to a strong level of equity.This market risk acts to offset the interest rate risk (i.e. if rates decline and NIM is squeezed, there would be a concurrent gain in the value of securities). 23 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Information regarding Quantitative and Qualitative Disclosures about Market Risk appears on page 21 through 24 under the caption AManagement's Discussion and Analysis of Consolidated Financial Condition and Results of Operations B Market Risk Management@ and is incorporated herein by reference. Item 4. CONTROLS AND PROCEDURES Our management, with the participation and under the supervision of our Chief Executive Officer and our Chief Financial Officer, reviewed and evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined by Securities Exchange Act Rule 13a-15(e) or 15d-15(e)), as of the end of the fiscal quarter covered by this report, as required by Securities Exchange Act Rule 13a-15, and concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in our reports filed with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934 is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that as of the end of such period, our disclosure controls and procedures are effective to ensure that we record, process, summarize and report information required to be disclosed in the reports we filed or submitted under the Securities Exchange Act of 1934 within the time periods specified by the Securities and Exchange Commission's rules and regulations. During the quarter ended March 31, 2007, there have been no changes in our internal control over financial reporting, or to our knowledge, in other factors, that have materially affected or, are reasonably likely to materially affect our internal controls over financial reporting. 24 Part II Item 1. LEGAL PROCEEDINGS From time to time we may be a party to legal proceedings arising in the ordinary course of business.We are not currently a party to, nor is any of its properties the subject of, any material pending legal proceedings. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The following chart summarizes our repurchases of common shares as part of our publicly announced repurchase plan. (a) (b) (c) (d) Period Total Number of Shares (or Units) Purchased Average Price paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet be Purchased Under the Plans or Programs (1)(2) Month #1: 1/1/07- 1/31/07 566 $ 27.76 566 $ 64,406 Month #2: 2/1/07- 2/28/07 10,555 $ 28.39 10,555 $ 53,851 Month #3: 3/1/07– 3/31/07 0 $ .00 0 $ .00 Total 11,121 $ 28.36 11,121 $ 53,851 (1) On January 17, 2001 a repurchase program was approved up to $1,000,000.On August 21, 2002 an additional $1,000,000 was approved.No expiration. (2) On February 15, 2006, 60,000 shares were approved for repurchase and on October 18, 2006 an additional 60,000 shares were approved for repurchase.No expiration. Item 3. DEFAULTS UPON SENIOR SECURITIES None Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None Item 5. OTHER INFORMATION None 25 Item 6. EXHIBITS Exhibits 31.1 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act 31.2 Certification of Principal Financial Officer and Principal Accounting Officerpursuant to Section 302 of the Sarbanes-Oxley Act 32 Certification of CEO and CFO pursuant to Section 906 of the Sarbanes-Oxley Act 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SONOMA VALLEY BANCORP (Registrant) Date: May 11, 2007 /s/ Mel Switzer, Jr. Mel Switzer, Jr. President and Chief Executive Officer (Principal Executive Officer) Date: May 11, 2007 /s/ Mary Dieter Smith Mary Dieter Smith Executive Vice President and Chief Operating Officer and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 27
